DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Status of Rejections
All previous rejections are maintained.

Claims 1, 3, 5, 7, 9, 11, 13, 14, and 17-20 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 5, 7, 9, 11, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (US 2016/0076158 A1) in view Larramona et al (“Characterization of the Mixed Perovskite BaSn1-xSbxO3, by Electrolyte Electroreflectance, Diffuse Reflectance, and X-Ray Photoelectron Spectroscopy”, Journal of the Chemical Society, Faraday Transactions 1: Physical Chemistry in Condensed Phases, 1989, 85(4), pages 907-916), Ichikawa et al (US 2016/0237578), and Shirahata et al (“Fabrication and characterization of bismuth ferrite as an electron transport layer in perovskite photovoltaic devices”, Journal of the Ceramic Society of Japan, 124, 5, pages 602-605, 2016) as evidenced by Li et al (“Sol–gel combustion synthesis and visible-light-driven photocatalytic property of perovskite LaNiO3”, Journal of Alloys and Compounds, 491, 2010, pages 560–564).

Claim 1: Tamura teaches an oxygen generation electrode (see e.g. Fig 6 of Tamura) comprising a conductive layer (see e.g. #15 on Fig 6 of Tamura), a light absorption layer disposed on the conductive layer (see e.g. #16 on Fig 6 of Tamura), and a catalyst layer disposed on the light absorption layer (see e.g. #19 on Fig 6 of Tamura), the catalyst layer being responsible for an oxygen evolution reaction (see e.g. Fig 6 of Tamura).

Tamura does not explicitly teach that the conductive layer includes a salt of stannic acid, the salt of stannic acid having a perovskite structure, and the conductive layer being doped to degeneracy with impurities. Tamura teaches the conductive layer can be a solar cell (see e.g. [0126] of Tamura). Larramona teaches BaSn1-xSbxO3 (0 < x < 0.17) -1, which would make it an ideal candidate for solar-energy conversion” (see e.g. page 907 of Larramona). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Tamura to use BaSn1-xSbxO3 as the conductive layer because this material as good conductivity and would make it an ideal candidate for solar-energy conversion. 

Tamura does not explicitly teach that the catalyst layer includes an oxide having a perovskite structure, the catalyst layer being doped to degeneracy with impurities. Tamura teaches that the catalyst can be based on nickel oxide (see e.g. [0130] of Tamura). Ichiwaka teaches nickel perovskites are suitable nickel oxide materials for oxidation catalysts used in water electrolysis (see e.g. [0008]-[0009] of Ichiwaka). The catalyst of Ichiwaka is doped to degeneracy with impurities (see e.g. [0061] of Ichiwaka). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Tamura to use a catalyst taught in Ichiwaka because the catalysts of Ichiwaka are suitable catalysts for the reactions used in Tamura. MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of filing to select the nickel perovskite catalysts from Ichiwaka because KSR 

Tamura does not explicitly teach that the light absorption layer includes an oxide having a perovskite structure. Tamura teaches that the light absorption layer has an absorption wavelength of about 700 nm. Shirahata teaches that BiFeO3 has absorption ranges of 550-780 nm (see e.g. connecting paragraph of page 603 and 604 of Shirahata) with a band gap of ~2.22 eV (see e.g. Table 2 of Shirahata). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Tamura to use the BiFeO3 taught in Shirahata because BiFeO3 satisfies the requirements of Tamura and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.

As stated above, Shirahata teaches a bandgap for BiFeO3 of ~2.22 eV (see e.g. Table 2 of Shirahata) and Li teaches that LaNiO3, a perovskite material taught in Ichikawa, has a bandgap of 2.26 eV (see e.g. abstract of Li). Therefore, an upper end of the valence band of the catalyst layer is higher than an upper end of the valence band of the light absorption layer. Additionally, the instant application teaches that nickel perovskite catalysts (see e.g. [0023] of the instant PGPub) and BiFeO3 (see e.g. [0019] of the instant PGPub) form a type-II heterojunction (see e.g. [0017] of the instant PGPub). Therefore, it would have been obvious to a person having ordinary skill in the art at the 

Tamura in view Larramona, Ichikawa, and Shirahata teaches that the light absorption layer has a band gap of 2.22 eV (see e.g. Table 2 of Shirahata).

Claim 3: Tamura in view Larramona, Ichikawa, and Shirahata teaches that the salt of stannic acid which is included in the conductive layer is an n-type semiconductor (BaSn1-xSbxO3, see e.g. abstract of Larramona), and the oxide included in the catalyst layer is a p-type semiconductor, as evidenced by Li (see e.g. page 560, col 1 of Li)

Claim 5: Tamura in view Larramona, Ichikawa, and Shirahata teaches that the conductive layer includes BaSn1-xSbxO3 (0 < x < 0.17) (see e.g. abstract of Larramona).

Claim 7: Tamura in view Larramona, Ichikawa, and Shirahata teaches that the catalyst layer includes Ni (see e.g. [0009] of Ichiwaka).

Claim 9: Tamura in view Larramona, Ichikawa, and Shirahata teaches that the light absorption layer includes BiFeO3 (see e.g. abstract of Shirahata).


Claim 11: Tamura in view Larramona, Ichikawa, and Shirahata teaches a substrate disposed on the conductive layer so as to face the light absorption layer across the conductive layer (see e.g. [0121] of Tamura).

Claim 17: Tamura in view Larramona, Ichikawa, and Shirahata teaches an electrical contact disposed on the conductive layer (see e.g. #14 on Fig 6 of Tamura).

Claim 18: Tamura teaches an oxygen generation device (see e.g. Fig 9 of Tamura) comprising: an aqueous electrolyte solution (see e.g. #31 on Fig 9 of Tamura) an oxygen generation electrode (see e.g. #19 on Fig 9 of Tamura) and a cathode electrode immersed in the aqueous electrolyte solution (see e.g. #20 on Fig 9 of Tamura), wherein the oxygen generation electrode includes, a conductive layer (see e.g. #15 on Fig 6 of Tamura), a light absorption layer disposed on the conductive layer (see e.g. #16 on Fig 6 of Tamura), and a catalyst layer disposed on the light absorption layer (see e.g. #19 on Fig 6 of Tamura), the catalyst layer being responsible for an oxygen evolution reaction (see e.g. Fig 6 of Tamura), and the oxygen generation electrode is arranged such that the catalyst layer comes into contact with the aqueous electrolyte solution (see e.g. #19 on Fig 9 of Tamura).

Tamura does not explicitly teach that the conductive layer including a salt of stannic acid, the salt of stannic acid having a perovskite structure, and the conductive layer being doped to degeneracy with impurities. Tamura teaches the conductive layer is a 1-xSbxO3 (0 < x < 0.17) (see e.g. abstract of Larramona), which has been doped with Sb (see e.g. page 915 of Larramona), “has good conductivity and its activation energy of conduction is reported to be 134 kJ mol-1, which would make it an ideal candidate for solar-energy conversion” (see e.g. page 907 of Larramona). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Tamura to use BaSn1-xSbxO3 as the conductive layer because this material as good conductivity and would make it an ideal candidate for solar-energy conversion.

Tamura does not explicitly teach that the catalyst layer includes an oxide having a perovskite structure, the catalyst layer being doped to degeneracy with impurities. Tamura teaches that the catalyst can be based on nickel oxide (see e.g. [0130] of Tamura). Ichiwaka teaches nickel perovskites are suitable nickel oxide materials for oxidation catalysts used in water electrolysis (see e.g. [0008]-[0009] of Ichiwaka). The catalyst of Ichiwaka is doped to degeneracy with impurities (see e.g. [0061] of Ichiwaka). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Tamura to use a catalyst taught in Ichiwaka because the catalysts of Ichiwaka are suitable catalysts for the reactions used in Tamura. MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of filing to select the nickel perovskite catalysts from Ichiwaka because KSR 

Tamura does not explicitly teach that the light absorption layer includes an oxide having a perovskite structure. Tamura teaches that the light absorption layer has an absorption wavelength of about 700 nm. Shirahata teaches that BiFeO3 has absorption ranges of 550-780 nm (see e.g. connecting paragraph of page 603 and 604 of Shirahata) with a band gap of ~2.22 eV (see e.g. Table 2 of Shirahata). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Tamura to use the BiFeO3 taught in Shirahata because BiFeO3 satisfies the requirements of Tamura and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.

As stated above, Shirahata teaches a bandgap for BiFeO3 of ~2.22 eV (see e.g. Table 2 of Shirahata) and Li teaches that LaNiO3, a perovskite material taught in Ichikawa, has a bandgap of 2.26 eV (see e.g. abstract of Li). Therefore, an upper end of the valence band of the catalyst layer is higher than an upper end of the valence band of the light absorption layer. Additionally, the instant application teaches that nickel perovskite catalysts (see e.g. [0023] of the instant PGPub) and BiFeO3 (see e.g. [0019] of the instant PGPub) form a type-II heterojunction (see e.g. [0017] of the instant PGPub). Therefore, it would have been obvious to a person having ordinary skill in the art at the 

Tamura in view Larramona, Ichikawa, and Shirahata teaches that the light absorption layer has a band gap of 2.22 eV (see e.g. Table 2 of Shirahata).

Claim 19: Tamura in view Larramona, Ichikawa, and Shirahata teaches a conductive line electrically connecting the oxygen generation electrode and the cathode electrode (see e.g. #11 on Fig 9 of Tamura).

Claim 20: Tamura teaches an oxygen generation electrode (see e.g. Fig 6 of Tamura) comprising a conductive layer (see e.g. #15 on Fig 6 of Tamura), a light absorption layer disposed on the conductive layer (see e.g. #16 on Fig 6 of Tamura), and a catalyst layer disposed on the light absorption layer (see e.g. #19 on Fig 6 of Tamura), the catalyst layer being responsible for an oxygen evolution reaction (see e.g. Fig 6 of Tamura), wherein upon light incident upon the light absorption layer, electron-hole pairs are generated in the light absorption layer and move to the catalyst layer based on energy levels of the light absorption layer and catalyst layer (see e.g. [0124], [0130], and [0131] of Tamura). 

1-xSbxO3 (0 < x < 0.17) (see e.g. abstract of Larramona), which has been doped with Sb (see e.g. page 915 of Larramona), “has good conductivity and its activation energy of conduction is reported to be 134 kJ mol-1, which would make it an ideal candidate for solar-energy conversion” (see e.g. page 907 of Larramona). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Tamura to use BaSn1-xSbxO3 as the conductive layer because this material as good conductivity and would make it an ideal candidate for solar-energy conversion.

Tamura does not explicitly teach that the catalyst layer includes an oxide having a perovskite structure, the catalyst layer being doped to degeneracy with impurities. Tamura teaches that the catalyst can be based on nickel oxide (see e.g. [0130] of Tamura). Ichiwaka teaches nickel perovskites are suitable nickel oxide materials for oxidation catalysts used in water electrolysis (see e.g. [0008]-[0009] of Ichiwaka). The catalyst of Ichiwaka is doped to degeneracy with impurities (see e.g. [0061] of Ichiwaka). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Tamura to use a catalyst taught in Ichiwaka because the catalysts of Ichiwaka are suitable catalysts for the reactions used in Tamura. MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in 

Tamura does not explicitly teach that the light absorption layer includes an oxide having a perovskite structure. Tamura teaches that the light absorption layer has an absorption wavelength of about 700 nm. Shirahata teaches that BiFeO3 has absorption ranges of 550-780 nm (see e.g. connecting paragraph of page 603 and 604 of Shirahata) with a band gap of ~2.22 eV (see e.g. Table 2 of Shirahata). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Tamura to use the BiFeO3 taught in Shirahata because BiFeO3 satisfies the requirements of Tamura and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.

As stated above, Shirahata teaches a bandgap for BiFeO3 of ~2.22 eV (see e.g. Table 2 of Shirahata) and Li teaches that LaNiO3, a perovskite material taught in Ichikawa, has a bandgap of 2.26 eV (see e.g. abstract of Li). Therefore, an upper end of the valence band of the catalyst layer is higher than an upper end of the valence band of the light absorption layer. Additionally, the instant application teaches that nickel perovskite 3 (see e.g. [0019] of the instant PGPub) form a type-II heterojunction (see e.g. [0017] of the instant PGPub). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that Tamura in view of Shirahata and Ichikawa that the light absorption layer forms a Type-II heterojunction with the conductive layer and an upper end of the valence band of the catalyst layer being higher than an upper end of the valence band of the light absorption layer because Tamura in view of Shirahata and Ichikawa teaches the claimed materials. 

Tamura in view Larramona, Ichikawa, and Shirahata teaches that the light absorption layer has a band gap of 2.22 eV (see e.g. Table 2 of Shirahata).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view Larramona, Ichikawa, and Shirahata as applied to claims 11 and 12 above, and in further view of Guerra (US 2015/0214411 A1) as evidenced by Benthem et al (“Bulk electronic structure of SrTiO3 Experiment and theory”,  Journal of Applied Physics, 90, pages 6156-6164, 2001). 

Claim 13: Tamura in view Larramona, Ichikawa, and Shirahata does not explicitly teach that the substrate has a band gap of 3 eV or more. Tamura teaches that the substrate can be a semiconductor (see e.g. [0121] of Tamura). Guerra teaches that SrTiO3 is a suitable substrate material (see e.g. [0204] of Guerra) for photoelectrodes (see e.g. abstract of Guerra). Benthem teaches that SrTiO3 has a band gap of 3.25 eV (see e.g. 3 substrate as taught in Benthem because SrTiO3 satisfies the substrate requirements of Tamura and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.

Claim 14: Tamura in view Larramona, Ichikawa, Shirahata, and Guerra teaches that the substrate includes SrTiO3 (see e.g. [0204] of Guerra).

Response to Arguments
Applicant's arguments filed on 12/22/2020 have been fully considered but they are not persuasive. 

On page(s) 8-10, the applicant argues that the prior art does not teach that the light absorption layer includes a perovskite structure. This is not considered persuasive. The previous Office Action stated it was obvious to use the BiFeO3 as the light absorption layer. BiFeO3 has a perovskite structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795